DETAILED ACTION
	Receipt is acknowledged of Applicant’s (a) IDS and RCE, both filed on 28 September 2021; and (b) IDS filed on 20 December 2021.
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2021 has been entered.
*  *  *  *  *
Allowable Subject Matter
Claims 1, 3-5, 7-24, 26, and 28-32 allowed.
*
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: As indicated in the interview summary mailed on 11 January 2021, Applicant indicated that the process of making the product disclosed by Glenn cannot be used to make the claimed fibrous element.  Applicant further indicated that 13-14% polymer is needed for the claimed fibrous structure, while a lower concentration is needed for the foam disclosed by Glenn.  Additionally, the declaration under 37 CFR 1.130(a) removes the Sivik reference (US 2016/0008235) as prior art.  Therefore, the instant claims are novel and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/HASAN S AHMED/Primary Examiner, Art Unit 1615
HASAN S. AHMED
Primary Examiner
Art Unit 1615